        Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 1 of 9  OR\G\\\lAL.
                                                  6049
·.Approved:
                            Boone/Amanda Kramer
                  Assistant United States Attorneys

 Before;          HONORABLE SARAH NETBURN
                  United States Magistrate Judge
                  Southern District of New York

  - - - - - -        -        - - - -         X
                                                   SEALED COMPLAINT
  UNITED STATES OF AMERICA
                                                   Violations of 15 U.S.C. §§
                   - v.   -                        78j(b) & 78ff; 17 C.F.R.
                                                   § 240.l0b-5; 18 U.S.C. §§
  PAUL A. RINFRET,                                 1343 and 2.

                   Defendant.
                                                   COUNTY OF OFFENSES:
  -   - - -   -    - -    - - -     - -   -   X    New York

 SOUTHERN DISTRICT OF NEW YORK, ss.:

      GRAHAM SUGARMAN, being duly sworn, deposes and says that he
 is a Special Agent with the United States Department of Homeland
 Security, Immigration and Customs Enforcement, Homeland Security
 Investigations ("HSI") and charges as follows:

                                       COUNT ONE
                                   (Securities Fraud)

      1.   From at least in or about May 2016 through at least in
 or about June 2019, in the Southern District of New York and
 elsewhere, PAUL A. RINFRET, the defendant, willfully and
 knowingly, directly and indirectly, by use of the means and
 instrumentalities of interstate commerce, and of the mails and
 the facilities of national securities exchanges, in connection
 with the purchase and sale of securities, used and employed, and
 caused others to use and employ, manipulative and deceptive
 devices and contrivances, in violation of Title 17, Code of
 Federal Regulations, Section 240.l0b-5, by: (a) employing, and
 causing others to employ, devices, schemes, and artifices to
 defraud; (b) making, and causing others to make, untrue
 statements of material fact and omitting to state, and causing
 others to omit to state, material facts necessary in order to
 make the statements made, in the light of the circumstances
 under which they were made, not misleading; and (c) engaging,
 and causing others to engage, in acts, practices, and courses of
     Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 2 of 9




business which operated and would operate as a fraud and deceit
upon persons, to wit, RINFRET solicited and obtained millions of
dollars from investors in Plandome Partners L.P., an entity he
controlled, through false and misleading representations and
then misappropriated those funds for his personal benefit.

      (Title 15, United States Code, Sections 78j (b) & 78ff;
  Title 17, Code of Federal Regulations, Section 240.l0b-5; and
             Title 18, United States Code, Section 2.)

                              COUNT TWO
                             (Wire Fraud)

     2.   From at least in or about May 2016 through at least in
or about June 2019, in the Southern District of New York and
elsewhere, PAUL A. RINFRET, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, transmitted and caused to be transmitted by means of
wire communication in interstate and foreign commerce, writings,
signs, signals, pictures and sounds for the purpose of executing
such scheme and artifice, to wit, RINFRET, through the use of
email messages, text messages, telephone calls and wire
transfers, solicited and obtained millions of dollars from
investors in Plandome Partners L.P., an entity he controlled,
through false and misleading representations and then
misappropriated those funds for his personal benefit.

      (Title 18, United States Code, Sections 1343 and 2.)

     The bases for my knowledge and the foregoing charges are,
in part, as follows:

     3.   I am currently employed as a Special Agent with HSI
and have been a Special Agent since 2018.  Prior-to becoming a
Special Agent, I worked as an attorney and analyst.
Specifically, for approximately four years, I served as a staff
attorney in the United States Attorney's Office for the Eastern
District of New York handling civil fraud matters.   Prior to
that, I worked for approximately four years as an analyst at a
financial services company.  During my tenure with HSI, I have
participated in multiple investigations of fraud.   I am familiar
with the facts and circumstances set forth below from my
participation in the investigation of this case, from my
personal knowledge, and from my conversations with other law
enforcement officers and others.  Because this Affidavit is
being submitted for the limited purpose of establishing probable

                                  2
     Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 3 of 9




cause, I have not included every fact I have learned during the
investigation. Where the actions, statements and conversations
of others are recounted herein, they are related in substance
and in part, unless otherwise indicated.

                RELEVANT ENTITIES AND INDIVIDUALS

      4.  At all times relevant to this Complaint, PAUL A.
RINFRET, the defendant, presented himself as a semi-retired and
self-employed futures and foreign currency trader.  During his
career, RINFRET has been associated with and/or employed by
several brokerage firms and investment banks. RINFRET has a
wife ("Spouse-1") and three adult children: a son ("Son-1") and
two daughters ("Daughter-1" and "Daughter-2").  In or about
1984, RINFRET was censured by the New York Stock Exchange for
conduct that took place while he was employed at a particular
investment bank.

     5.   At all times relevant to this Complaint, Plandome
Partners L.P. ("Plandome Partners"), was a New York limited
partnership formed in or about September 2011. While Plandome
Partners was, in fact, controlled by PAUL A. RINFRET, the
defendant, Daughter-1 is listed in formation documents as the
general partner, and Son-1 is listed as a limited partner.
Additionally, a bank account was opened for Plandome Partners
with Daughter-1 listed as the only signatory and authorized user
of the account (the "Plandome Bank Account").  RINFRET did not
have signature authority on the Plandome Bank Account, nor does
his name appear as an authorized user of the account.

             OVERVIEW OF RINFRET'S FRAUDULENT SCHEME

     6.   Based on interviews of several investors in Plandome
Partners, my review of documents provided by these investors, my
review of records of brokerage accounts and bank accounts
related to Plandome Partners, and publicly-available documents,
I have learned the following:

        a. For several years, from at least in or about 2016
through in or about June 2019, PAUL A. RINFRET, the defendant,
engaged in a scheme to defraud potential and actual investors in
Plandome Partners (the "Victims") for his own enrichment.
Specifically, .RINFRET, through offering documents and personal
investment pitches, offered potential investors the ability to
invest in Plandome Partners through the purchase of limited
partnership interests.



                                  3
      Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 4 of 9




         b. In soliciting investments, RINFRET falsely represented
to the Victims that he would use all of their investment funds
to trade futures contracts tied to the Standard & Poor's 500
index 1 using a propriety trading algorithm he had developed,
taking for himself a fee equivalent to 25% of the net profits on
the trades.    The majority of the Victims lived in Manhattan, New
York, and RINFRET held meetings with at least two of the Victims
in Manhattan, New York.

        c. Through his fraudulent scheme, RINFRET obtained more
than $19 million in total from approximately six Victims on the
false claim that he would trade the entirety .of their
investments.

        d. Both in offering documents and statements made
directly by RINFRET to investors, RINFRET represented that
Plandome Partners used brokerage accounts at three identified
firms ("Brokerage Firm-1," "Brokerage Firm-2," and "Brokerage
Firm-3") to execute trades.

         e. In truth and in fact, RINFRET used only a small
portion of the Victims' invested funds to engage in actual
trading.    Instead, RINFRET used most of the Victims' money to
purchase luxury goods and high-end vacation rentals for himself
and family members. Additionally, when he did actually engage
in trading with Victims' funds, he generated losses.

        f. To prevent his Victims from seeking a return of their
money, and to induce additional investments, RINFRET falsely
reported excellent investment performance results to the Victims
through false and fraudulent monthly account statements that
RINFRET typically emailed to the Victims.

        RINFRET'S MISREPRESENTATIONS TO VICTIM INVESTORS

     7.   Based on interviews of several of the Victims, emails
and text messages sent by PAUL A. RINFRET, the defendant,
Plandome Partners offering documents provided to the Victims by
RINFRET, and records for the brokerage and bank accounts
affiliated with Plandome Partners, I have learned the following:

       a. In or about May 2016, RINFRET informed one of the
Victims ("Victim-1") that a brokerage account for Plandome

1 Based on my training and experience, I know that the Standard &
Poor's ("S&P") 500 index is an American stock market index based
on the market capitalizations of 500 large publicly-traded
companies.

                                  4
t,., ,\    ''\      ,,   Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 5 of 9
           -     ... ,


          \ Partners had been established at Brokerage Firm-1.  In truth,
            and in fact, Brokerage Firm-1 has never maintained an account
            for Plandome Partners or for RINFRET.

                   b. In addition, from at least in or about 2016 through in
            or about 2017, RINFRET repeatedly, and falsely, informed Victim-
            1 that Plandome Partners was successfully investing Victim-l's
            money.  For example:

                       i.  On or about June 24, 2016, RINFRET emailed
            Victim-1, stating, in sum and substance, "To follow up, today
            was a very good trading day (+70 basis points). While the
            volatility can be dizzying (yes I do suffer from occasional
            vertigo) we need it to make money.  When volatility becomes
            really excessive I change some parameters (extreme caution) and
            continue to trade."

                      ii.  On or about August 11, 2016, Victim-1 emailed
            RINFRET, informing him that Victim-1 intended to wire RINFRET an
            additional $200,000 to invest ~ith Plandome Partners. RINFRET
            replied, in substance and in part, "The first eight trading days
            of this month have produced higher returns than the first eight
            trading days of July.  The 200k will go into the new program and
            all of your existing funds will roll to that same account on the
            last business day of August."

                     iii.  On or about September 9, 2016, RINFRET emailed
            Victim-1 stating, in sum and substance, "I think by now everyone
            knows that I like to communicate during or after a big move in
            the stock market.  Today was our best day in memory.  It should
            translate into a very good month. Our methodology continues to
            perform exceptionally well."

                      iv.  On or about May 17, 2017, RINFRET emailed Victim-
            1 saying, in sum and substance, "As is my custom of reporting to
            you after large market moves I am pleased to announce a 2.15%
            gross gain today."

                    c. In reality, neither Plandome Partners nor RINFRET had
            been conducting any trading, successful or otherwise, with
            Victim-l's funds when these representations were made. As
            stated previously, neither Plandome Partners nor RINFRET ever
            held brokerage accounts at Brokerage Firm-1. Moreover, the
            brokerage accounts Plandome Partners held at Brokerage Firm-2
            and Brokerage Firm-3 were not in existence until late 2017.
            Plandome Partners did not open a brokerage account at Brokerage
            Firm-2 until in or about November 2017, and Plandome Partners


                                                      5
      Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 6 of 9




did not open a brokerage account at Brokerage Firm-3 until in or
about December 2017.

         d. RINFRET also repeatedly lied to another of the Victims
 ("Victim-2") about Plandome Partners' trading activity.   For
example, RINFRET emailed Victim-2 documents purporting to be
accurate monthly account statements from Brokerage Firm-2.     On
December 4, 2018, RINFRET emailed Victim-2 documents purporting
to be account statements from Brokerage Firm-2 for the month of
November 2018.    Those documents show a beginning balance of
approximately $20,719,615.29 and a net trading profit of
approximately $1,168,180.70 for the month.    In fact, based on my
review of actual account records from Brokerage Firm-2, I have
learned that the beginning balance of Plandome Partners' account
at Brokerage Firm-2 for that month was approximately $487,136
and there was a net trading loss that month of approximately
$328,840.

        e. RINFRET also made false statements to another of the
Victims ("Victim-3") similar to those made to Victim-1 and
Victim-2.   For example, throughout 2018, RINFRET repeatedly sent
falsified monthly account statements to Victim-3 showing
consistent profits, when in fact, Plandome Partners lost money
in every month in which it traded at Brokerage Firm-3 in 2018,
and in nearly every month in which it traded at Brokerage Firm-2
in 2018.

        f. RINFRET also repeatedly lied to another of the Victims
("Victim-4") about Plandome Partners' trading activity.   For
example, RINFRET emailed Victim-4 documents purporting to be
accurate monthly account statements from Brokerage Firm-1 and
Brokerage Firm-2.   On February 19, 2018, RINFRET emailed Victim-
4 documents purporting to be accurate statements from Brokerage
Firm-1 for the month of January 2018.   As stated previously,
neither Plandome Partners nor RINFRET ever held brokerage
accounts at Brokerage Firm-1.   The February 19, 2018, email to
Victim-4 also included documents purporting to be accurate
account statements from Brokerage Firm-2 for the month of
January 2018.   Those statements show a beginning balance of
approximately $5,520,812 and a net trading profit of
approximately $204,930 for the month.   In fact, based on my
review of actual account records from Brokerage Firm-2, I have
learned that the beginning balance of Plandome Partners' account
at Brokerage Firm-2 for that month was approximately $1,005,819
and there was a net trading loss that month of approximately
$141,563.



                                   6
                     Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 7 of 9
;f,._ '   I    ...




                   8.   Despite having repeatedly represented that the
              Victims' money would be invested and traded in brokerage
              accounts, PAUL A. RINFRET, the defendant, used money entrusted
              with him by the Victims to pay for luxury goods and experiences
              for himself and his family.  For example:

                      a. On or about February 2, 2017, the Plandome Bank
              Account transferred approximately $15,000 to a car dealership.

                      b. On or about February 8 and February 10, 2017, the
              Plandome Bank Account made two transfers totaling approximately
              $9,000 to a fine watch and jewelry dealer.

                      c. On or about February 21 and March 21, 2017, the
              Plandome Bank Account made two transfers totaling approximately
              $20,000 to a custom cabinet maker.

                      d. Between on or abput April 17 and June 19, 2017, the
              Plandome Bank Account made three transfers totaling $49,500 to
              the owner of a 6-bedroom house in Southampton, New York, with
              memo entries indicating that these were payments for RINFRET's
              rental of a Hamptons vacation home.

                      e. On June 22, 2018, the Plandome Bank Account
              transferred approximately $31,221 to an online diamond and
              jewelry dealer.   The memo entry for the wire transfer read
              "FROM: PAUL A. RINFRET," and provided an order number.

                      f. On or about July 13 and September 15, 2017, the
              Plandome Bank Account made wire transfers totaling approximately
              $43,000 to a company that operates a high-end restaurant and
              event venue (the "Event Venue") in Manhattan.   Based on
              publicly-available records, I know that Son-1 held his
              engagement party at the Event Venue on or about August 1, 2017
              and that Son-1 got married on or about September 29, 2018.

                      g. Between in or about 2016 and in or about June 2019,
              the Plandome Bank Account made transfers of more than $2.4
              million in total to Son-1, Daughter-1, the business owned by
              Spouse-1 and Daughter-2, and other of RINFRET's relatives and
              their businesses.

                                   RINFRET'S FRAUD IS DETECTED

                   9.   Based on interviews with Victims and my review of
              emails and text messages exchanged between PAUL A. RINFRET, the
              defendant, and the Victims, I know that:



                                                  7
               Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 8 of 9
.   '    •



                 a. Between in or about February and April, 2019, several
         Victims attempted to get RINFRET to return their money.

                 b. On or about April 5, 2019, after multiple attempts by
         Victim-3 to get RINFRET to return $5 million, RINFRET and
         Victim-3 spoke by phone.   During the call, among other things,
         and in sum and substance, RINFRET admitted to Victim-3 that he
         had lost all of the investors' money, that his trading strategy
         had never worked, that performance information provided to
         investors had been fabricated, and that RINFRET had sent Son-1
         falsified information to prepare the bogus monthly statements,
         put that Son-1 did not know about "the fraud." RINFRET further
         indicated that if he went to jail a lot of people would be hurt.
         During this call, RINFRET urged Victim-3 to give RINFRET time
         because RINFRET was trying to raise money to trade based on a
         new algorithm that works, and that this new algorithm will allow
         RINFRET to pay back all of the current investors.

                  c. On or about April 12, 2019, RINFRET made similar
        - admissions to another victim ("Victim-S") who sought to redeem
          large sums of money from Victim-S's investment.   Specifically,
          RINFERT told Victim-5 that all the money RINFRET was given to
          invest was gone and that he needed to raise another million
          dollars to invest to try to make everyone's money back.   RINFRET
          indicated that Son-1 did not know about RINFRET's conduct and
          asked Victim-5 (who was a family friend) not to tell Spouse-1
          about what had happened. RINFRET instructed Victim-5 to tell
          Victim-S's accountant that "the money was stolen."

                 d. In or about May and June 2019, Victim-5 participated
         in consensually recorded calls with RINFRET, in which RINFRET
         asked Victim-5 for $250,000.   RINFRET claimed, in substance and
         in part, that the additional money would allow RINFRET to make
         enough money to pay back all of the investors.

                 e. During these recorded calls, RINFRET further claimed
         that he had already raised $250,000 from another person. When
         Victim-5 asked for proof, RINFRET emailed Victim-5 a falsified
         bank statement from the Plandome Bank Account that showed a
         $250,000 wire in from an individual ("Individual-1") on May 17,
         2019.  Based on my review of records from the Plandome Bank
         Account, no such transfer occurred, although the records
         indicate that Individual-1 did transfer $20,000 to RINFRET on
         May 20, 2019.




                                            8
        Case 1:19-cr-00535-GHW Document 1 Filed 06/26/19 Page 9 of 9




      WHEREFORE, the deponent prays that an arrest warrant be
 issued for PAUL A. RINFRET, the defendant, and that he be
 imprisoned or bailed as the case may be.




                                    Qh~~~-
                                    SPECIAL AGENT
                                    DEPARTMENT OF HOMELAND SECURITY,
                                    HOMELAND SECURITY INVESTIGATIONS

~s,~rn to before me this
/"-¥-the day of June, 2019




 THE
 UNI               STRATE_· JUDGE
 SOUTHERN DISTRICT OF NEW YORK




                                      9
